ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                  )
                                              )
Great America Construction Company            )      ASBCA No. 60325
                                              )
Under Contract No. H92237-15-C-9002           )

APPEARANCE FOR THE APPELLANT:                        Mr. Mansour Alamyar
                                                      Vice President and PM

APPEARANCES FOR THE GOVERNMENT:                      Col Matthew J. Mulbarger, USAF
                                                      Air Force Chief Trial Attorney
                                                     Gregory A. Harding, Esq.
                                                      Trial Attorney


                                ORDER OF DISMISSAL

       The dispute has been settled. The appeal is dismissed with prejudice.

       Dated: 6 April 2016



                                                  MARK N. STEMPLER
                                                  Administrative Judge
                                                  Acting Chairman
                                                  Armed Services Board
                                                  of Contract Appeals


       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 60325, Appeal of Great America
Construction Company, rendered in conformance with the Board's Charter.

      Dated:


                                                  JEFFREY D. GARDIN
                                                  Recorder, Armed Services
                                                  Board of Contract Appeals